DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11330302. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-20 of U.S. Patent No. 11330302.
Instant Application 17716956
U.S. Patent No. 11330302
1. A video signal decoding apparatus, comprising a processor, wherein the processor is configured to: 

parse a syntax element related to a secondary transform of a coding unit based on whether a prediction method of the coding unit is MIP (Matrix based Intra Prediction), 





check whether or not the secondary transform is applied to a transform block included in the coding unit based on the parsed syntax element, 

obtain one or more inverse transform coefficients based on an inverse transform of the secondary transform when the secondary transform is applied to the transform block, obtain a residual sample for the transform block based on the one or more inverse transform coefficients, wherein the secondary transform is low frequency non-separable transform (LFNST), wherein the syntax element is parsed when one or more preset conditions are satisfied, wherein a first condition of the one or more preset conditions is that an index of a last significant coefficient among the one or more inverse transform coefficients is greater than 0, and the last significant coefficient is a coefficient of a first sub-block, wherein the first sub-block is a sub-block included in the transform block, and the first sub- block is a first sub-block according to a preset scan order.  
1. A video signal decoding apparatus, comprising a processor, wherein the processor is configured to:

 parse a syntax element related to a secondary transform of a coding unit from a bitstream of a video signal based on whether a prediction method of the coding unit is MIP (Matrix based Intra Prediction), wherein the syntax element related to the secondary transform is parsed when one or more preset conditions are satisfied; 

check whether or not the secondary transform is applied to a transform block included in the coding unit based on the parsed syntax element; 

obtain one or more inverse transform coefficients for a first sub-block by performing an inverse secondary transform based on one or more coefficients of the first sub-block which is one of one or more sub-blocks constituting the transform block when the secondary transform is applied to the transform block; and obtain a residual sample for the transform block by performing an inverse primary transform based on the one or more inverse transform coefficients, wherein the secondary transform is low frequency non-separable transform (LFNST), wherein the transform block is a block to which a primary transform that is separable into a vertical transform and a horizontal transform is applied, wherein the coding unit is composed of a plurality of coding blocks, wherein transform blocks corresponding to each of the plurality of coding blocks are composed of a luma transform block, a chroma transform block of Cb color component, and a chroma transform block of Cr color component, wherein the syntax element related to the secondary transform is parsed when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies the one or more preset conditions, and wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient among the one or more coefficients of the first sub-block is greater than a preset threshold value.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486